Citation Nr: 1125658	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  03-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969 and from November 1985 to November 1991, including service in the republic of Vietnam and in Southwest Asia.  His awards and decorations include the Combat Action Ribbon with one star.  He also had subsequent unverified periods of reserve service with the Marine Corps Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  The Board remanded this case to the RO, via the Appeals Management Center (AMC), for further development in February 2006, in August 2007, and in December 2009.  As previously noted by the Board in February 2006, the Veteran's claim of service connection for a right knee disorder has been reopened and is being considered on a de novo basis.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he injured his right knee while on inactive duty for training (INACDUTRA) as a Marine Corps Reservist in August 1995 and that he sought treatment for his injury the following day.  The Veteran has additionally contended that he injured his knee while stationed in Saudi Arabia in 1991.

The Veteran's service treatment records (STRs) are devoid of treatment for or complaints of a knee injury for the periods of time in question.  Although there is an October 1995 physical examination of record, it does not reflect a right knee injury or disability.  However, private medical records, dated from September 1995 to March 1996, clearly show that the Veteran had right knee surgery just prior to that examination.  These records indicate that the Veteran injured his knee on September 1, 1995 and that he sought emergency treatment for his injury.

Attempts have been made on remand to obtain medical records from Dr. Range, who the Veteran reported initially treated him for his right knee injury.  However, the Veteran failed to respond to the most recent requests for authorization to release his medical records for treatment rendered by Dr. Range at Northeast Georgia Medical Center.  The Veteran provided a January 2011 statement indicating that he had no way to contact the doctors that treated him for his knee injury, since his treatment took place approximately 15 years ago.  It appears from this statement that the Veteran may misunderstand his role in the development of his claim.  The Veteran has simply been asked to return an authorization form in order for VA to request the records on his behalf.  The Veteran is reminded that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Board is left to decide the claim without the benefit of records demonstrating an injury during his reserve training, it may deny the claim on the basis of a lack of evidence in the record.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, the Veteran indicated in a January 2011 statement that following his knee injury, he was first seen by his personal doctor and that this doctor then referred him to Dr. Range.  After a review of the claims folder, it appears that attempts have not been made to obtain these relevant records from the Veteran's personal doctor.  Therefore, on remand, the Veteran's complete treatment records should be obtained from Dr. Range, Bradwell R. Mcalister, M.D., and Northeast Georgia Medical Center.   

Previous remands of this case sought to obtain the Veteran's reserve duty records.  Although exhaustive attempts have been made to secure records and to specifically determine the dates the Veteran was on active duty for training (ACDUTRA) or INACTDUTRA, these efforts yielded futile results and complete records have not been secured.  The Board observes, however, that a reenlistment document contained in the Veteran's service records reveals that the Veteran reenlisted as a Marine Corps Reservist for a period of four years beginning in March 1995.  Therefore, the Board finds that an additional attempt should be made to contact relevant agencies/units/organizations to verify specifically whether the Veteran was serving on ACDUTRA or INACDUTRA on or immediately prior to September 1, 1995.  

Finally, the Board observes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The treatment records from Bradwell R. McAlister, M.D., dated from September to December 1995, are consistent with the Veteran's claim that he sustained a knee injury while on in August or September 1995, therefore, pursuant to the duty to assist, if the RO/AMC is able to verify or determine that the Veteran served on ACDUTRA or INACDUTRA in that time period, the RO/AMC should then provide the Veteran with a VA examination to determine the nature and etiology of any current right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Make an additional attempt to verify whether or not the Veteran served on ACDUTRA or INACDUTRA at any time in August or September 1995.  Specifically, attempts should focus on determining whether the Veteran was involved in reserve training on August 31, or September 1, 1995.  To this end, contact the National Personnel Records Center (NPRC), the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), the Veteran's reserve unit, and/or any other relevant source of records.  

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

Verification of whether or not the Veteran served on ACDUTRA or INACDUTRA at any time in August or September 1995 and specifically whether he was on reserve training on August 31 or September 1, 1995.

The specific dates (not retirement points) for all the Veteran's periods of ACDUTRA and INACDUTRA between August and September 1995.

The dates in which the Veteran was paid for ACDUTRA or INACDUTRA between August and September 1995.  

Copies of the Veteran's Leave and Earning Statements from the period of time between August and September 1995.

If the records cannot be obtained, this should be so noted.

2.  Contact the Veteran and request that he submit all documents in his possession, such as copies of pay documents, duty orders, line of duty determinations, etc., that may be capable of substantiating his report of ACDUTRA status in August or September 1995.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Range, Bradwell R. Mcalister, M.D., and Northeast Georgia Medical Center, dated from January 1995 to present.  

4.  Thereafter, if it can be verified or determined that the Veteran had reserve training in August or September 1995, schedule him for a VA examination of his right knee.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current right knee disorders found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


